Opinion issued November 16, 2006 





 
 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00614-CR
____________

ALFREDO D. MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District court
Washington County, Texas
Trial Court Cause No. 14015



 
O P I N I O N
          We lack jurisdiction to hear this appeal.  A jury convicted appellant, Alfredo
D. Martinez, of the felony offense of possession of cocaine  in an amount more than
four but less than 200 grams.  Appellant pleaded true to the allegations in two
enhancement paragraphs.  The trial court sentenced appellant to confinement for 35
years and signed a final judgment in trial court case number 14015 on March 23,
2004.
          On April 7, 2004, appellant filed notice of appeal, and the appeal was assigned
to the Fourteenth Court of Appeals.  On July 28, 2005, the Fourteenth Court of
Appeals issued an opinion affirming the judgment of the trial court.  Martinez  v.
State, No. 14-04-00374-CR ( Tex.-App. Houston [14th Dist.] July 28, 2005, no
pet.).  The mandate issued on November 4, 2005.
           Appellant, pro se, filed a second notice of appeal in trial court cause number
14015 on June 3, 2005.  The second notice of appeal was assigned to this Court and
given a new appellate cause number 01-05-00614-CR.  The Fourteenth Court of
appeals judgment of July 28, 2006 is final.  Exclusive post-conviction jurisdiction of
the case has passed to the Texas Court of Criminal Appeals in accordance with article
11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann.
art. 11.07 (Vernon Supp. 2005).
          Accordingly, we dismiss for lack of jurisdiction. 
 
PER CURIAM

Panel consists of Nuchia, Jennings, and Higley.

Do not publish.  Tex. R. App. P. 47.2(b).